DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 3 May 2021, with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of the claims under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
3.	Claims 1, 3-7, 9-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, as amended by Applicant, distinguishes over the previously cited prior art.  The closest prior art discovered is the combination of Saigo (US-2010/0079684), Zhou (US-6,751,006), Chen (US-2016/0284056), Helle (US-2013/0039423), and Fuse (US-2017/0041502).  However, none of the cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.  Therefore, claim 1 distinguishes over the prior art.
Independent claims 7 and 13 distinguish over the prior art for the reasons set forth above with respect to claim 1.  Claims 3-6, 9-12, and 15-18 distinguish over the prior art at least due to their respective dependencies.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616